Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 31 January 1784
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


          Sir
            Amsterdam 31 Jany 1784
          We are favoured with the honour of your Excellency’s letter of 29 of this month, whch. should have compiared Yesterday With us.
          Mr. Wm Willink did himself the honour to wait on your Excellency the night before your departure, to inform you of the unsuccessfullness of all our repeated endeavours, and notwithstanding the favourable dispositions of our Regency, Considerations of so much importance with them opposed their good intentions, that they Could not be prevailed upon disposing favourable on our request.
          We have however since not been quiet, but daily occupied we are in conference with the undertakers, by offering them an extraordinary premium on the remainder of the 2 Millions, and as they’ll meet Monday morning with us to make some demands, we Should wish to receive in answer to this your Excellencies order, if we Should conclude with them, in case we could Succeed with a sacrifice of 4 to 5 Per C: on that amount, for all the extraordinary gratifications and allowances, whch. we Suppose preferable in this Juncture above a tentamen of negotiating a new Loan against Six Per C: intrest, whch. however your Excellency Seems to consider, (So as we Surely have always done) preferable to the return of the bills, if however receiving your Excellency’s authorisation to the mentioned proposals. we could not succeed, it is very well you consent to our consulting with the undertakers. abt. a new Loan, with whom we Should by no means do any thing but on Security of getting the money.
          but we want to observe to your Excellency, that the intrest of 6 Per C: is in favour of the money Lenders, and can by no means bear the charges on the Loan, So the charges must not only be payed besides the intrest, but we are in real apprehension, that instead of having been 4 1/2 Per C. in all, would amount by the Juncture of the time to 6 Per C: all together, to whch. it Should be necessary to submit, and therefore we Should be of opinion to allow rather the extraord: premium of 4 to 5 Per C. on the remainder obligations in our hands; but we Submit with respect our Judgment to your Excellencies more enlightened understanding.
          
          moreover we press the undertakers Seriously because we got information that the bank of philada. Stops payment, on acct. of false banknotes brought in circulation, whch. circumstance how prudent occasioned confusion there, and if it becomes publick, before we are able to conclude the matter, we are really fearfull, all our endeavours shall entierly miscarry, Some consider that for this fatal event, we must conclude the Sooner the better if possible, and not Stand on a triffle of a Percent more or less, whch. we Submit all to your Excelly’s. consideration, and beg the favour of your advice, if any thing of this Circumstance is known to you, as we should yet doubt of the veracity of this advice dated 9 dec:
          We have the honour to remain with great esteem / Sir / Your most Humb & Most / Obedient servants
          Wilhem & Jan Willink
            Nichs. & Jacob van Staphorst
            de la Lande & fynje
        